UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1800


HUO YING LIEN,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 7, 2009                 Decided:   January 22, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Huo Ying Lien, Petitioner Pro Se. Javier Balasquide, DEPARTMENT
OF HOMELAND SECURITY, Arlington, Virginia; Brianne Whelan Cohen,
Trial Attorney, Carol Federighi, Senior Litigation Counsel,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; George
William Maugans, III, Special Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Huo   Ying    Lien,     a     native    and   citizen       of    China,

petitions for review of an order of the Board of Immigration

Appeals     (Board)    dismissing         her    appeal   from    the    Immigration

Judge’s    decision    dismissing         her    applications     for    relief      from

removal.      We have reviewed the administrative record and Lien’s

claims and find no error in the agency decisions.                       See 8 C.F.R.

§ 1208.10 (2008).          We accordingly deny the petition for review

for the reasons stated by the Board.                  See In Re: Lien (B.I.A.

June 24, 2008).            We dispense with oral argument because the

facts   and    legal   contentions         are   adequately      presented      in   the

materials     before   the    court       and    argument   would       not    aid   the

decisional process.

                                                                   PETITION DENIED




                                            2